DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional damper downstream of the second temperature sensor (SEE claims 14-15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat trap upstream of the first temperature sensor (SEE claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities:
In [0003], line 3, change “is” to –in--,
In [0004], line 4, change “is” to –in--.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-22 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 24-29 of prior U.S. Patent No. 10,605,482. This is a statutory double patenting rejection.
s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-16 and 19 of U.S. Patent No. 10,605,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims of the application are fully encompassed within the limitations of claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan (8,165,461).  Sullivan discloses a water heater system (10) including a tank (52) having internal capacity no greater than 1 gallon (SEE Figure 4) and including a water inlet (32) and a water outlet (34), a flow of water into the tank through the water inlet and out of the tank through the water outlet being a downstream water flow, an absence of downstream water flow being a standby condition of the water heater (SEE column 5, lines 7-11), a heating element (62) for by condition (SEE column 6, lines 26-39), In re claim 7, Sullivan implicitly discloses that the over temperature switch (82) can create a consistent and relatively large temperature difference between the temperature readings of the first and second temperature sensors at the end of a hot water draw (since it can be adjusted for any range of temperatures and is capable of detecting abnormal rising temperatures as per column .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz, II (2015/0345826) in view of Hayden et al (9,702,585).  Lutz, II discloses a water heater system (100) including a tank (120-123) having internal capacity no greater than 1 gallon and including a water inlet (105) and a water outlet (110), a flow of water into the tank through the water inlet and out of the tank through the water outlet being a downstream water flow, an absence of downstream water flow being a standby condition of the water heater, a heating element (140) for heating water in the tank, a first temperature sensor (160) positioned to sense a temperature of the water flowing into the tank, a second temperature sensor (162) positioned to sense a temperature of the water flowing out of the tank, a controller (102) configured to detect downstream water flow based on a relationship between temperature readings of the first and second temperature sensors and selectively energizing the heating element in response to detected downstream water flow (SEE [0024]}. Lutz, II discloses a component system (104) which includes a fluid flow sensor, fluid temperature sensors, heating element controls and various other components such as flow valves, triacs, switching devices, etc. which are used to further affect the temperature of the outlet fluid.  Hayden, et al teaches a tankless electric water heater having a water inlet with a water inlet temperature sensor and a water outlet with a water outlet temperature sensor and further teaches that it was known in the art to include a proportioning valve (116) which is activated by the controller in response to an abnormality of the outlet .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        May 12, 2021